The opinion of the court was delivered,
Per Curiam.
The plaintiffs below claimed under a treasurer’s sale for the non-payment of taxes. The validity of that sale is attacked, but the former owners did not return the land as the Act of Assembly contemplates they shall, nor did they pay the taxes thereon. When unseated land subject to taxation is sold, the title of the real owner passes to the purchaser, in *554whatever name it be assessed and sold, even if the person in whose name it was sold has not title thereto: Sbranch v. Shoemaker, 1 W. & S., 166. It is the land itself and not the owner of it, that is debtor to the public charge. The question of the identity of this tract being the one that was assessed and sold, as well as whether there was such a severance of a part'of this tract by a distinct line of demarcation so as to leave the rest unseated, were well and carefully submitted to the jury. The law was correctly declared. We see no error in the record.
J udgment affirmed.